DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/19/2020 has been entered. Claims 17-30 remain pending in the application. Claims 1-16 were cancelled. 

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16997178 is a DIV of US 15197157 filed on 6/28/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/08/2022, 5/25/2021 and 8/19/2020 were filed after/on the filing date of the application on 8/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Specification
The abstract of the disclosure is objected to because the term “said”, as that no legal speech should be in the abstract of disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18-19 are objected to because of the following informalities:  
Regarding claims 18-19, “A cutting edge structure” should be “The cutting edge structure” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 17 and 30, “said activated precursor material” is indefinite. it is unclear if “said activated precursor material” is “a solid precursor material” in line 2 (/5, respectively) or an additional precursor material. Similar issue for claims 26 and 30. 
Regarding claim 23-24, “said at least one cutting edge structure” is indefinite. It is unclear if “said at least one cutting edge structure” refer to ““A cutting edge structure” or some other new cutting edge structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22, 25-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVoe (US 20090099537).
Regarding claim 17, DeVoe teaches a cutting edge structure (cutting edge on the needle, see Figures 2 and 5) comprising 
a polymeric material (polymeric microneedle arrays, paragraph 0166), said polymeric material being produced from a solid precursor material (SU-8 is a photoresist, which is 
wherein a wavelength of said radiation is about double a wavelength required to activate said precursor material (based on the specification, “about double a wavelength” is considered as 700-800 nanometer, page 13, lines 20-25 of the specification, therefore DeVoe’s teaching of 750-800 nanometer is considered to meet the claimed limitation, paragraph 0139 of DeVoe), said activated precursor material being cured to produce said cutting edge structure (paragraph 0185).
Regarding claim 18, DeVoe teaches said cutting edge structure is produced on at least one substrate (116) comprising a blade support (see Figure 2).
Regarding claim 19, DeVoe teaches said cutting edge structure comprises an extended cutting edge formed of closely spaced cutting edge elements (the cutting edge C-C in Figure 9 include two cutting edge elements).
Regarding claim 20, DeVoe teaches said precursor material is comprised of an epoxy based material (paragraph 0047).
Regarding claim 21, DeVoe teaches said electromagnetic radiation activates said precursor material in a plurality of voxels (paragraph 0137) by moving a focal point in any direction (see Figure 6).
Regarding claim 22, DeVoe teaches said precursor material is comprised of a monomer material (paragraph 0047).
Regarding claim 25, DeVoe teaches said precursor material is transparent to electro-magnetic radiation at a wavelength in the range of 250 to 1500 nanometers (750-800 nanometer is considered to meet the claimed limitation, paragraph 0139 of DeVoe).
Regarding claim 26, DeVoe teaches said activated precursor material is cured by cross-linking or polymerization (paragraph 0194).
Regarding claim 28, DeVoe teaches a blade box (box shape base with cutting edge on top is considered as a blade box, see figure 2) comprising:
at least one cutting edge structure (112); 
at least one non-cutting edge structure (116) coupled to said at least one cutting edge structure (see Figure 2), 
both said cutting and non-cutting edge structures comprised of polymeric material (polymeric microneedle arrays, paragraphs 0152, 0166), said polymeric material being produced from a solid precursor material (SU-8 is a photoresist, which is considered as a solid precursor material, paragraph 0047 and 1174) activated by electromagnetic radiation (paragraph 0139), wherein a wavelength of said radiation is about double a wavelength required to activate said precursor material (based on the specification, “about double a wavelength” is considered as 700-800 nanometer, page 13, lines 20-25 of the specification, therefore DeVoe’s teaching of 750-800 nanometer is considered to meet the claimed limitation, paragraph 0139 of DeVoe), 
said activated precursor material being cured to produce said cutting edge structure (paragraph 0185).
Regarding claim 29, DeVoe teaches said precursor material is comprised of an epoxy based material (paragraph 0047).
Regarding claim 30, DeVoe teaches said electromagnetic radiation activates said precursor material in a plurality of voxels (paragraph 0137) by moving a focal point in any direction (see Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeVoe (US 20090099537) in view of Husain (GB 230819 A).
Regarding claim 23 and 27, DeVoe teaches all elements of the current invention as set forth in claim 17 stated above. 
DeVoe fails to teach said at least one cutting edge structure comprises a gothic arch, a roman arch, or one or more undercuts (as required by claim 23) and the cutting structure is a razor blade (required by claim 27).
Husain teaches a razor blade made of a polymeric material (since plastic is a synthetic polymer or semi-organic polymer, hard plastic is considered as type of polymeric material, page 1, paragraph 4, see Figure 1-3), at least one cutting edge structure comprises one or more undercuts (see Figure 1)
one or more undercuts, as taught by Husain, in order to make a cheap plastic tool (paragraph 0013 of DeVoe).
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DeVoe in view Patel (US 20130014395 A1) and Fang (US 20110033887 A1).
Regarding claim 24, DeVoe teaches all elements of the current invention as set forth in claim 17 stated above.
DeVoe fails to teach a tip radius of said at least one cutting edge structure is less than 1 micrometer.
Patel teaches a tip radius of said at least one cutting edge structure is less than 1 micrometer (paragraph 0025). Additionally, Patel teaches that the tip radius presents a tradeoff between shaving comfort, which is improved as the radius is decreased, and strength and durability, which are decreased as the radius is decreased (see paragraph 5). 
Fang teaches the structure made in curing precursor material is made in the micrometer scale (paragraphs 0009, 0020). 
As disclosed in Patel, it is known to have a dimension of 1 micrometer for the tip of the cutting edge (paragraph 0025 of Patel) and as disclosed by Fang it is known to make the structure made in curing precursor material is made in the micrometer scale (paragraphs 0009, 0020 of Fang). The courts have held that where the general conditions of the invention are met, In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have cutting edge of DeVoe to have the tip radius of said at least one cutting edge structure is less than 1 micrometer, as taught by Patel, to get end user’s desired design, based balancing shaving comfort against strength and durability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/21/2022